MEMORANDUM DECISION
                                                                                         FILED
      Pursuant to Ind. Appellate Rule 65(D),                                        Apr 15 2016, 8:18 am

      this Memorandum Decision shall not be                                              CLERK
                                                                                     Indiana Supreme Court
      regarded as precedent or cited before any                                         Court of Appeals
                                                                                          and Tax Court
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                          ATTORNEY FOR APPELLEE
      A.C. James, Jr.                                           J. Spencer Feighner
      Michigan City, Indiana                                    Haller & Colvin, P.C.
                                                                Fort Wayne, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      A.C. James Jr.,                                           April 15, 2016
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                02A03-1509-CT-1365
              v.                                                Appeal from the Allen Superior
                                                                Court
      Allen County Sheriff’s                                    The Honorable David J. Avery,
      Department et al.,                                        Judge
      Appellees-Defendants.                                     Trial Court Cause No.
                                                                02D09-1412-CT-544



      Bradford, Judge.



                                           Case Summary
[1]   Appellant-Plaintiff A.C. James Jr. filed a complaint against Appellees-

      Defendants the Allen County Sheriff’s Department, the Allen County Jail,
      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CT-1365 | April 15, 2016              Page 1 of 6
      former Allen County Sheriff Kenneth C. Fries, and Sandra Shady. James’s

      complaint alleged that while he was incarcerated in the Allen County Jail, the

      Sherriff failed to timely transfer his inmate account funds to his attorney,

      preventing James from paying a security interest on his truck. Defendants filed

      a motion for summary judgment, arguing that James failed to comply with the

      notice provision of the Indiana Tort Claims Act (“ITCA”). The trial court

      granted Defendants’ motion for summary judgment. On appeal, James argues

      that the trial court erred in finding that he failed to comply with the notice

      provisions of the ITCA. Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   On April 25, 2012, James pawned his truck at Premier Auto Pawn for $3000

      and was required to pay $3457.50 to Premier by July 25, 2012 or the truck

      would be sold. James was arrested on June 13, 2012 and was held at the Allen

      County Jail until March 15, 2013. James failed to repay the lender by July 25,

      2012. On August 2, 2012, James submitted an inmate request form requesting

      the release of the total sum of funds in his inmate account to his girlfriend,

      Angelica Brown. The following day, James was informed that he was only

      permitted to release money to a bail bondsman or his attorney. On August 9,

      2012, James requested that the entire cash balance in his inmate account be

      released to his attorney. On August 10, 2012, Sandra Shady told James to have

      his attorney contact her and provided a telephone number. On August 11,

      2012, Premier sold James’s truck.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CT-1365 | April 15, 2016   Page 2 of 6
[3]   On August 31, 2012, James submitted another inmate request form which he

      indicated involved a “grievance.” Appellant’s App. p. 59. In this grievance,

      James took issue with the manner in which his requests for money transfer were

      handled and he requested names of the persons responsible for overseeing such

      transfers. James submitted a second form on September 9, 2012, reiterating his

      issues with the manner in which his money transfer requests were handled. On

      February 21, 2013, James requested that $2300 from his inmate account be

      released to his attorney and, on February 26, 2013, Allen County Sheriff’s

      Department complied with this request.


[4]   On December 8, 2014, James filed a complaint against the Allen County

      Sherriff’s Department1 alleging that because Defendants failed to honor James’s

      requests to transfer his money, he “suffered the financial loss of his 2002 Dodge

      Ram Quad 1500 truck valued at $12,500 that had been held as security for a

      personal loan.” Appellant’s App. p. 20. Defendants filed a motion for

      summary judgment arguing that James failed to provide notice pursuant to the

      ITCA. On August 12, 2015, the trial court granted Defendants’ motion for

      summary judgment.



                                 Discussion and Decision




      1
       James later amended his complaint to name additional defendants including the Allen County Jail, former
      Allen County Sheriff Kenneth C. Fries, and Sandra Shady.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CT-1365 | April 15, 2016         Page 3 of 6
[5]   On review of a trial court’s decision to grant or deny summary judgment, we

      apply the same standard as the trial court: summary judgment is appropriate

      only where the evidence shows there is no genuine issue of material fact and the

      moving party is entitled to a judgment as a matter of law. Row v. Holt, 864
N.E.2d 1011, 1013 (Ind. 2007). “All inferences are to be drawn in favor of the

      non-moving party.” Id. The moving party bears the initial burden of proving

      the absence of a genuine issue of material fact and the appropriateness of

      judgment as a matter of law. City of Mishawaka v. Kvale, 810 N.E.2d 1129, 1132

      (Ind. Ct. App. 2004). Upon such showing, the party opposing summary

      judgment must respond by designating specific facts establishing a genuine issue

      for trial. Id.


[6]   The ITCA provides that

              a claim against the state is barred unless notice is filed with the
              attorney general or the state agency involved within two hundred
              seventy (270) days after the loss occurs. However, if notice to the
              state agency involved is filed with the wrong state agency, that
              error does not bar a claim if the claimant reasonably attempts to
              determine and serve notice on the right state agency.


      Ind. Code § 34-13-3-6.

              The notice required by sections 6, 8, and 9 of this chapter must
              describe in a short and plain statement the facts on which the
              claim is based. The statement must include the circumstances
              which brought about the loss, the extent of the loss, the time and
              place the loss occurred, the names of all persons involved if
              known, the amount of the damages sought, and the residence of


      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CT-1365 | April 15, 2016   Page 4 of 6
              the person making the claim at the time of the loss and at the
              time of filing the notice.


      Ind. Code § 34-13-3-10.


[7]   James’s alleged loss occurred on August 11, 2012, when his truck was sold by

      Premier. James concedes that his complaint against the Allen County Sheriff’s

      Department, filed on December 8, 2014, did not fall within the requisite notice

      period provided by the ITCA. However, James argues that his grievance filed

      on August 31, 2012, was substantially compliant with and sufficient to satisfy

      the notice requirement of Section 34-13-3-10.

              Substantial compliance with such notice requirements is
              sufficient where the purpose of the notice requirement is satisfied.
              Bienz v. Bloom, 674 N.E.2d 998, 1005 (Ind. Ct. App. 1996), reh'g
              denied, trans. denied. The purpose of the notice requirement is to
              inform state officials with reasonable certainty of the accident or
              incident and surrounding circumstances so that the state may
              investigate, determine its possible liability, and prepare a defense
              to the claim. Id. In order to constitute substantial compliance,
              the notice must not only inform the State of the facts and
              circumstances of the alleged injury but must also advise of the
              injured party's intent to assert a tort claim. Id. (Emphasis added).


      Ricketts v. State, 720 N.E.2d 1244, 1246 (Ind. Ct. App. 1999).


[8]   James’s grievance provided, in its entirety, as follows:

              I was told by my attorney that money cannot be release[d] to him
              regardless [o]f the fact that it was court order[ed] or okay by the
              judge in court. Attorney also said that the Sheriff having said no
              money to be release[d] unless Inmate is released or follows where

      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CT-1365 | April 15, 2016   Page 5 of 6
              ever inmate goes. But yet I was told on 8-3-12 on a request form
              in answering me back that only money release to a bail
              bondsman or your attorney. On another request I was told to
              have my attorney get with Sandra Shady for money to be
              release[d] off my cash account. This has been a great dilemma
              for me and I would like to know who’s responsible for this matter
              not taking place when I address all procedures for money release.


      Appellant’s App. p. 59. James’s grievance does not include what loss he may

      have suffered as a result of any negligence involving his money transfer

      requests, the extent of any such loss, or the amount of the damages sought.

      James concedes that he did not provide additional information to Defendants

      until filing his complaint. Furthermore, James did not advise Defendants of his

      intent to assert a tort claim. Accordingly, James’s grievance did not meet the

      notice requirements of the ITCA and so his claim is barred. Rodgers v.

      Martinsville Sch. Corp., 521 N.E.2d 1322, 1325 (Ind. Ct. App. 1988) (“Failure to

      give a timely notice to a governmental entity [under the ITCA] is a

      jurisdictional bar to maintaining a tort action against the entity.”)


[9]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CT-1365 | April 15, 2016   Page 6 of 6